DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 6/4/2021.  Claims 21, 24-27, and 29-39 are pending.  Claims 21, 24, 27, 29, and 33-38 have been amended.
The objection to the drawings is withdrawn in response to Applicant’s amendments.
The rejection of claim 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendments.
The rejection of claims 21-27 and 29-40 under 35 U.S.C. 102(a)(2) as being anticipated by Newman (US 2018/0143298) is withdrawn in response to Applicants’ amendments.
The rejection of claims 21, 27, 28, 30-33 and 36 under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt (US 2018/0265048) is withdrawn in response to Applicants’ amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 24 recites “to determine that the camera requires cleaning, the one or more controllers are configured to detect an occlusion exhibited at a same location in a plurality of frames included in the first imagery captured by the camera, wherein the plurality of frames comprise the first frame,” and there is no apparent original support for determining the camera requires cleaning by detecting an occlusion using the same first frame as in the technique of determining the camera requires cleaning based on a comparison of sharpness or brightness between at least two portions of a first frame.  The specification only appears to support separate alternative examples of ways to determine whether cleaning is needed, but not any technique which combines the alternative examples in this specific way.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 24-27, and 29-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0143298) in view of May et al.  (US 2014/0232869).
Regarding claim 21, Newman discloses a sensor cleaning system for cleaning of autonomous vehicle sensors (abstract), the sensor cleaning system comprising: one or more sensor cleaning units configured to clean a plurality of sensors of an autonomous vehicle (Fig. 3, 370; Figures 16A-19C); a fluid source that supplies a fluid (Figures 16A, 17A: 1628; paragraphs 147, 152); one or more flow control devices that respectively control a flow of the fluid from the fluid source to the one or more sensor cleaning units (paragraphs 147, 152); and one or 
Newman does not expressly disclose wherein the one or more controllers determine that the camera requires cleaning based at least in part on a comparison of at least one of a sharpness or a brightness between at least two portions of a first frame included in the first imagery captured by the camera.
May discloses a vision system for a vehicle including a camera and an image processor operable to detect contaminants, such as water droplets or dirt, at the lens of the camera (abstract).  The vision system can detect light and dark spots in image data to determine when such spots are indicative of dirt or water (paragraph 5).  Responsive to processing a first frame of captured image data, and responsive to the image processor determining a first threshold likelihood that a detected blob is indicative of a contaminant, the image processor adjusts processing of captured image data when processing a second or subsequent frame (such as a frame that immediately follows the first frame or is several frames following the first frame) of captured image data (paragraph 6).  The blobs or dirty or obscured locations on the lens of a digital camera arise in two principle ways, as "dark" dirt locations and "light" or "bright" dirt 
Because it is known in the art to detect dirt on a lens by detecting dark locations/pixels in a frame, and the results of the modification would be predictable, namely, providing an additional known means of detecting debris on a sensor, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the one or more controllers determine that the camera requires cleaning based at least in part on a comparison of at least one of a sharpness or a brightness between at least two portions of a first frame included in the first imagery captured by the camera.
Claims 24-26 are considered to be met by Newman, in view of May, as applied above and further results in: wherein, to determine that the camera requires cleaning, the one or more controllers are configured to detect an occlusion exhibited at a same location in a plurality of frames included in the first imagery captured by the camera, wherein the plurality of frames comprise the first frame (Newman: paragraphs 125-128; May: paragraphs 5, 6, 27, 28, 29); wherein, to determine that the subset of sensors require cleaning, the one or more controllers are configured to detect a disappearance of an observed object (Newman: paragraphs 127-128); wherein, to determine that the subset of sensors require cleaning, the 
Claims 27, and 29-32 are considered to be met by Newman, in view of May, as applied above and further results in: the subset of sensors comprises a LIDAR sensor that captures LIDAR data; and the one or more controllers are further configured to determine that the LIDAR sensor requires cleaning based at least in part on one or more characteristics of the LIDAR data captured by the LIDAR sensor (Newman: paragraphs 109, 111, 114-118; abstract); wherein: the subset of sensors comprises a RADAR sensor that captures RADAR data; and the one or more controllers are further configured to determine that the RADAR sensor requires cleaning based at least in part on one or more characteristics of the RADAR data captured by the RADAR sensor (Newman: paragraphs 114-118; abstract); wherein the subset of sensors comprises a front-facing sensor that experiences accumulation of bug splatter (Newman: Figure 1 shows front facing sensors; note that bug splatter is not a positively recited element, and the prior art is capable of experiencing bug splatter); wherein the fluid source comprises a tank that stores a liquid and the one or more sensor cleaning units are configured to clean the one or more sensors of the autonomous vehicle using the liquid (Newman: Figures 16A, 17A: 1628; paragraphs 147, 152); further comprising: a gas source that supplies a gas (Newman: Figures 16A, 17A: 1628; paragraphs 147, 152); wherein the one or more sensor cleaning units or one or more additional sensor cleaning units are configured to clean the one or more sensors of the autonomous vehicle using the gas (Newman: paragraph 147).
Claims 33-37 are considered to be met by Newman, in view of May, as applied above and further discloses a computer-implemented method to clean autonomous vehicle sensors 
Claims 38-39 are considered to be met by Newman, in view of May, as applied above and which further discloses an autonomous vehicle (Newman: abstract; paragraph 44), comprising: a plurality of cameras (Newman: paragraphs 43, 47); and a sensor cleaning system that performs individualized cleaning of the plurality of cameras of the autonomous vehicle, the sensor cleaning system comprising: a plurality of sensor cleaning units configured to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711